DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-4, 9-10, and 14 are objected to because of the following informalities:  
(1) Regarding claim 3:
Lines 2-3 recites “the PWM frequency”; the examiner suggests changing to “the predefined PWM frequency”.
(2) Regarding claim 4:
Line 1 recites “swherein the noise reducer”; the examiner suggests changing to “wherein the noise reducer”.
Line 2 recites “the PWM frequency”; the examiner suggests changing to “the predefined PWM frequency”.
(3) Regarding claim 9:
Line 2 recites “the PWM frequency”; the examiner suggests changing to “the predefined PWM frequency”.
(4) Regarding claim 10:
Line 2 recites “the PWM frequency”; the examiner suggests changing to “the predefined PWM frequency”.
(5) Regarding claim 14:
the order of the opposing signal”; there is a lack of antecedent basis, the examiner suggests changing to “an order of the opposing signal”.
Appropriate correction is required.

Allowable Subject Matter
Claims1-2, 5-8, 11-13, and 15-16 are allowed.
Claims 3-4, 9-10, and 14 objected to for minor informality, but would be allowable if rewritten to overcome the objections.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention describes a control unit for generating pulse width modulation (PWM) pulses for an inverter, the control unit comprising a noise reducer configured to generate an opposing signal for active noise reduction, wherein the noise reducer is configured to set a phase angle of the opposing signal based upon a predefined PWM frequency.  The closest prior art, Collier-Hallman (US 7,190,135 B2) discloses a very similar control unit (figure 3) to control a motor using pulse width modulated signal based on feedback signal of the speed of the motor; but fails to disclose a noise reducer configured to generate an opposing signal for active noise reduction, wherein the noise reducer is configured to set a phase angle of the opposing signal based upon a predefined PWM frequency.  

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection of claims 3-4, 9-10, and 14.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Collier-Hallman (US 7,190,135 B2) discloses a method of inverter linearization in electric machines through secondary modulation.
Blasko et al. (US 5,610,806) discloses a pulse width modulation method for driving three phase power inverter/converter switches with balanced discontinuous phase commands.
Garces (US 5,850,132) discloses an apparatus used with AC motors for compensating for turn on delay errors.
Bors (US 2014/0266488 A1) discloses a pulse width modulation (PWM) utilizing stored signals having stochastic characteristics.

Wu (US 2018/0191284 A1) discloses an estimating rotor speed and rotor angle.
Hollenbeck (US 2017/0366130 A1) discloses a system and method for improving the operation of electronically controlled motors.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        2/8/2022